DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on January 10, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claims 1-20 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “crypto order and transfers” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “crypto order and transfers” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a computer implemented crypt order synchronized exchange method for protecting crypt orders, which is a statutory category of invention. 
Claim 20 is directed to a program product including at least one non-transitory computer-readable medium, which is a statutory category of invention. 
Step 2a: 
While claims 1, 12 and 20 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of “cryptocurrency transfer order” as part of system of commerce. Put simply the 
receiving crypt order…, determine local crypt order…, generate local crypt order…, and transmitting completed order via private exchanges...….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “first private network”, “crypto safety system”,  “a safety token”, “second private network”, uses a computer as a tool to perform the abstract idea. The use of “first private network”, “crypto safety system”,  “a safety token”, “second private network”, does no more than generally link the abstract idea to a particular field of use, the use of “first private network”, “crypto safety system”,  “a safety token”, “second private network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “first private network”, “crypto safety system”,  “a safety token”, “second private network”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “first private network”, “crypto safety system”,  “a safety token”, “second private network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of receiving crypt order…, determine local crypt order…, generate local crypt order…, and transmitting completed order via private exchanges... using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11 and 13-19 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-11 and 13-19 merely extend the abstract idea of claims 1 and 20 by describing the use of computer device to receiving crypt order…, determine local crypt order…, generate local crypt order…, and transmitting completed order via private exchanges… and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 20. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,  4, 15 and 20, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1, recites “generating a second private network…”
Claim 20, recites “generating a second private network…”
Claims 4 recites “blocking at least one crypt order from obtaining the first or second private network to prevent…”
Claim 15, recites “blocking at least one crypt order from obtaining the first or second private network to prevent….
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasinkevich U.S. Patent Application Publication No. 2012/0022997 A1 in view of Wilkins et al (hereinafter “Walkins”) U.S. Patent Application Publication No. 2016/0350749 A1 and Durbin et al (hereinafter “Durbin”) U.S. Patent Application Publication No. 2015/0262173.

As per claims 1, 11, 12 and 20, Vasinkevich discloses a computer-implemented crypt order synchronized exchange method for protecting crypt orders, comprising:
receiving a crypt order comprising crypto order information and a buy or sell order in a global exchange via a first private network of a crypto safety system, wherein the crypt order information comprises a local portion and a global portion, the local portion comprising one or more private crypto criteria and the global portion comprising non-private crypto criteria (0075, which discloses that “The trading market typically includes one or more national exchanges, off-exchange OTC markets, etc. The trading market also may include pools or pockets of liquidity, also known as dark pools. In this respect, the system 1000 may format the order of the new securities into a format compatible with that of a particular market prior to sending the order for execution to that market. The order itself may be sent to multiple markets.”);
determining, in the global exchange and based on the local portion of the crypt order information, a local crypt order including the one or more private crypto criteria to be completed as a private crypt order, wherein the crypt order information, or a safety token based on the crypt order information, identifies at least one local crypto exchange (0031, which discloses that “It can also be noted that the OMS/EMS typically is used to manage order placement into multiple markets, including dark pools. Once an order is declared to be appropriate (i.e., "valid"), one of the primary functions of the OMS/EMS is to select the destination for each incoming order. Note that the OMS/EMS may also choose to sub-divide the order into smaller orders that may be routed the same or different markets.”; 0075);
generating a second private network for communicating a local crypt order or monitoring a second private network for a global crypt order, wherein the local crypt order is approved in the local crypto exchange based on the crypt order information via the second private network (0031, which discloses that “It can also be noted that the OMS/EMS typically is used to manage order placement into multiple markets, including dark pools. Once an order is declared to be appropriate (i.e., "valid"), one of the primary functions of the OMS/EMS is to select the destination for each incoming order. Note that the OMS/EMS may also choose to sub-divide the order into smaller orders that may be routed the same or different markets.”;); and
completing an exchange of the local crypt order by satisfying the one or more private crypto criteria in the local crypto exchange, wherein the local crypto exchange confirms the crypto order information (0031, which discloses that “It can also be noted that the OMS/EMS typically is used to manage order placement into multiple markets, including dark pools. Once an order is declared to be appropriate (i.e., "valid"), one of the primary functions of the OMS/EMS is to select the destination for each incoming order. Note that the OMS/EMS may also choose to sub-divide the order into smaller orders that may be routed the same or different markets.”;).
Alternatively Dubbin and/or Wilkins discloses a computer-implemented crypt order synchronized exchange method for protecting crypt orders, comprising:
completing an exchange of the local crypt order by satisfying the one or more private crypto criteria in the local crypto exchange, wherein the local crypto exchange confirms the crypto order information (Dubin: see fig. 2, which discloses “initiate the transfer of the appropriate amount of the second currency into an account associated with the recipient” 232; 0012; 0043; Wilkins: 0077, which discloses that “The crypto ledger obtains the customer portfolio account balance and provides the account balance to the crypto adapter (910). Once the crypto adapter has confirmed that the digital transactional items are associated with the customer portfolio account, the crypto adapter can create a commit transaction to transfer the digital transactional items to the customer committed account (912), which is controlled by the exchange.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Vasinkevich and incorporate a method, comprising: completing an exchange of the local crypt order by satisfying the one or more private crypto criteria in the local crypto exchange, wherein the local crypto exchange confirms the crypto order information in view of the teachings of Dubbin and/or Wilkins in order to facilitate transaction and ensure security

As per claims 2 and 13, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, further comprising:
generating the crypt order at a crypto safety device (0039); and
communicating the crypt order via a private network to prevent unauthorized access to crypt order information and the local crypto exchange, wherein communicating comprises transmitting the completed crypt order over a private network comprising a predefined unique communication and predetermined network interface (0031).

As per claims 3 and 14, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, wherein the crypt order information includes crypt order node information identifying at least one node of a blockchain network and the at least one node is associated with a at least one of a plurality of distributed cryptocurrency nodes, a privately held node, a government node, or a limited distributed node, for maintaining a transaction record for a crypt order or a private criteria of a crypt order (0039; 0049)

As per claims 6 and 17, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, wherein at least one of the crypto safety device, the global exchange, or the local crypto exchange sends a synchronized crypt order or the safety token comprising crypt order information associating the crypt order with a crypt order criteria or related crypt order, the safety token based on the crypt order information is transformed to identify at least one of a local crypto exchange, an originating crypto safety device, an identifier associated with a private key of the crypt order, or one or more user accounts, and wherein at least one of a plurality of global exchanges confirms a crypt order based on the safety token (0039; 0047).

As per claims 7 and 18, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, further comprising:
initiating the crypt order by selecting the global exchange in a user interface, the global exchange associated with a preferred local crypto exchange server, wherein the preferred local crypto exchange server includes one or more measured characteristics associated with a metric about a security of the preferred local crypto exchange server (0039; 0048; 0049);
sending the crypt order to the global exchange (0039; 0048; 0049); and
approving the local crypt order in one or more local crypto exchanges, the local crypt order including a cryptocurrency node update protecting one or more local crypt order exchanges, a portion of information for the one or more private crypto criteria, one or more crypt orders, or one or more private keys, associated with approving the crypt order (0039).

As per claims 8 and 19, Vasinkevich further ailed to explicitly discloses the computer-implemented crypt order synchronized exchange method, wherein local crypto information or a local crypto token including one or more tokenized fields from the crypt order information provides private crypto information for determining a crypto order domain associated with a private network (0039).

As per claim 9, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, wherein the global exchange generates one or more private networks for connecting a global domain of the global exchange with one or more local domains of one or more respective local exchanges (0049).

As per claim 10, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, further comprising updating global trade information or local trade information related to a crypt order as crypt order criteria are completed (0078; 0079).

As per claim 11, Vasinkevich further discloses the computer-implemented crypt order synchronized exchange method, wherein updating global trade information or local trade information related to a crypt order, further comprising:
in response to determining the one or more private crypto criteria to be completed as a private crypt order of the crypt order require secret information, performing at least one of:
determining a target local communication address of one or more local crypto exchange servers based on the crypt order information (0060; 0075);
monitoring the target local communication address in the local crypto exchange server for local crypto orders (0060; 0075);
generating a crypt order or crypt order token for protecting communication between the local crypto exchange server or the global exchange (0060; 0075); and
queuing the crypt order for approval, by determining the crypt order is satisfied in the local crypto exchange server and the global exchange (0091; 0093).

Claims 4-5 and 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasinkevich U.S. Patent Application Publication No. 2012/0022997 A1 in view of Wilkins et al (hereinafter “Walkins”) U.S. Patent Application Publication No. 2016/0350749 A1 and Durbin et al (hereinafter “Durbin”) U.S. Patent Application Publication No. 2015/0262173 as applied to claims 1 and 12 above, and further in view of Ronca et al (hereinafter “Ronca”) U.S. patent Application Publication No. 2015/0365283 A1.

As per claim 4 and 15, Vasinkevich, Walkins and Dubbin failed to explicitly disclose the computer-implemented crypt order synchronized exchange method, wherein determining the global criteria, further comprising:
monitoring one or more unique crypt order interfaces; and
blocking at least one crypt order from obtaining the first or second private network to prevent an external requester having network access.
Ronca discloses the computer-implemented crypt order synchronized exchange method, wherein determining the global criteria, further comprising:
monitoring one or more unique crypt order interfaces (0080); and
blocking at least one crypt order from obtaining the first or second private network to prevent an external requester having network access (0205).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Vasinkevich and incorporate a method, comprising: monitoring one or more unique crypt order interfaces; and blocking at least one crypt order from obtaining the first or second private network to prevent an external requester having network access in view of the teachings of Ronca in order to facilitate transaction and ensure security

As per claim 5 and 16, Vasinkevich, Walkins and Durbin failed to explicitly disclose the computer-implemented crypt order synchronized exchange method, wherein completing an exchange of the local crypt order, further comprising:
protecting the local crypt order by confirming crypt order information for an authorized one or more of: a crypto safety device, one or more global exchanges, or one or more local exchanges; and
blocking a crypt order, or one or more associated messages, from an external device that cannot be confirmed.
Ronca discloses the computer-implemented crypt order synchronized exchange method, wherein completing an exchange of the local crypt order, further comprising:
protecting the local crypt order by confirming crypt order information for an authorized one or more of: a crypto safety device, one or more global exchanges, or one or more local exchanges (0205); and
blocking a crypt order, or one or more associated messages, from an external device that cannot be confirmed (0205).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Vasinkevich and incorporate a method, comprising: protecting the local crypt order by confirming crypt order information for an authorized one or more of: a crypto safety device, one or more global exchanges, or one or more local exchanges; and blocking a crypt order, or one or more associated messages, from an external device that cannot be confirmed in view of the teachings of Ronca in order to facilitate transaction and ensure security


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Match 22, 2022